Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Edwin Romine, aka Edwin Wayne                         Appeal from the 396th District Court of
Romine, Appellant                                     Tarrant County, Texas (Tr. Ct. No.
                                                      1230617D). Opinion delivered by Justice
No. 06-13-00071-CR          v.                        Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.
The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete $900.00
in attorney’s fees, $210.00 in community supervision fees, and $799.83 in fines. As modified,
the judgment of the trial court is affirmed.
       We note that the appellant, Edwin Romine, aka Edwin Wayne Romine, has adequately
indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 6, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk